               Case 1:18-cv-12499-FDS Document 26 Filed 01/22/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


CASHMAN DREDGING AND MARINE                           )
CONTRACTING, CO., LLC,                                )
         Plaintiff,                                   )
                                                      )
vs.                                                   )      C.A. No. 1:18-cv-12499
                                                      )
                                                      )
TUG SQUARE DEAL, and its engines, tackles,            )
apparel, appurtenances, etc., in rem; BARGE           )
AGNES, and its engines, tackles, apparel,             )
appurtenances, etc., in rem; and DUMP SCOW            )
TMC 140, and its engines, tackles, apparel,           )
appurtenances, etc., in rem,                          )
               Defendants.                            )



       NOTICE DISMISSAL OF CLAIMS AGAINST THE TUG SQUARE DEAL AND
                 RELEASE OF THE SQUARE DEAL FROM ARREST


           Plaintiff, Cashman Dredging and Marine Contracting, Co., LLC (the “Plaintiff”), hereby

provides notice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) that all claims against the TUG

SQUARE DEAL and its engines, tackle, apparel, appurtenances, etc. (“SQUARE DEAL”) are

dismissed. This dismissal shall have no impact on Plaintiff’s claims against the BARGE

AGNES or the DUMP SCOW TMC 140.

           In accordance with the Court’s Order dated December 4, 2018 (ECF Doc. No. 7), all

requirements for release of the SQUARE DEAL from seizure without further order of the Court




{W7077209.1}
               Case 1:18-cv-12499-FDS Document 26 Filed 01/22/19 Page 2 of 2



have been satisfied and the SQUARE DEAL is released from seizure.


                                             Respectfully submitted,

                                             CASHMAN DREDGING AND MARINE
                                             CONTRACTING, CO., LLC,



                                             /s/ Michael J. Daly____________________
                                             Michael J. Daly, Esq. (#655838)
                                             Nicole M. Matteo, Esq. (#693553)
                                             PIERCE ATWOOD LLP
                                             One Financial Plaza, Suite 2600
                                             Providence, RI 02903
                                             Ph: (401) 490-3424
                                             mdaly@piereatwood.com
Dated: January 22, 2019                      nmatteo@pierceatwood.com



                                    CERTIFICATE OF SERVICE

        I, Michael J. Daly, hereby certify that this document filed through the ECF system will be
sent electronically to the registered participants as identified in the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants on January
22, 2019.


                                             /s/ Michael J. Daly
                                             Michael J. Daly, Esq. (#6729)
                                             PIERCE ATWOOD LLP
                                             One Financial Plaza, Suite 2600
                                             Providence, RI 02903
                                             Ph: (401) 490-3424
                                             Fax: (401) 588-5166
                                             mdaly@pierceatwood.com




{W7077209.1}                                 2
